Interview Summary (cont.)
Interview agenda 

From: Sarah Bruner <sbruner@dwpatentlaw.com> Sent: Wednesday, January 27, 2021 5:08 PMTo: George, Patricia A. (AU1781) <Patricia.George@USPTO.GOV>Subject: Interview, Application No. 15/735,668

Appl. Serial No.                 :               15/735,668
1st Named Inventor       :               Domingues
Filed                                      :               December 12, 2017
Title                                       :               Food Protein Gel Matrix Gluten Analog
TC/A.U.                                :               1793 
Examiner                             :               George
Docket No.                         :               7871US01

INTERVIEW AGENDA
Via email: Patricia.George@USPTO.GOV

Dear Examiner George:

Thank you for agreeing to a telephone interview, scheduled for January 28, 2021 at 1:00 P.M., Eastern, regarding the above-identified application.  Sarah Bruner plans to attend.  Nicholas Whitelaw may also attend.

We would like to discuss the most recent Office Action in the above-identified application (dated December 1, 2020).  In particular, we would like to discuss the formal rejection of claim 10.  We thank you for withdrawing the 35 U.S.C. 112(a) enablement rejection, the 35 U.S.C. 112(b) rejections, and the 35 U.S.C. 112(d) rejection.  We note that the 35 U.S.C. 112(a) written description rejection of claim 10 and the prior art rejections have been maintained.  We would like to discuss the rejection of claim 10 under 35 U.S.C. 112(a).  We disagree that claim 10 presents new matter as suggested on page 3 of the Office Action.  Claim 10 recites that a viscosity of the hydrated hydrocolloid gel is from about 20,000 centipoise (cP) to about 100,000 cP at 30 °C.  Paragraph [0014] of the specification recites “a suitable hydrated hydrocolloid gel may have a viscosity of about 20,000 centipoise (cP) to about 100,000 cP at 30 °C”.  Paragraph [0014] supports claim 10.

We look forward to speaking with you.

                Respectfully submitted,


                Sarah M. Bruner
                Agent for Applicant
                   



    PNG
    media_image1.png
    150
    250
    media_image1.png
    Greyscale

_______________________________________________________________________________

                                IMPORTANT MESSAGE - RECIPIENT, PLEASE READ CAREFULLY 

This communication is intended for the use of only the individual(s) or entity to which it is addressed, and may contain information that is privileged, confidential, and exempt from disclosure under applicable law.  If the reader of this communication is not the intended recipient, or the employee or agent responsible for delivering this  communication to the intended recipient, please notify us immediately, delete this email and destroy all copies.


Examiner’s notes (in response to the above Interview Agenda)
Claim 10. The viscoelastic composition of claim 7 wherein the viscoelastic composition has a viscosity established, at least in part, by a viscosity of the hydrated hydrocolloid gel which is from about 20,000 centipoise (cP) to about 100,000 cP at 30 °C.

35 U.S.C. 112(a) written description rejection 
We disagree that claim 10 presents new matter as suggested on page 3 of the Office Action.  Claim 10 recites that a viscosity of the hydrated hydrocolloid gel is from about 20,000 centipoise (cP) to about 100,000 cP at 30 °C.  Paragraph [0014] of the specification recites “a suitable hydrated hydrocolloid gel may have a viscosity of about 20,000 centipoise (cP) to about 100,000 cP at 30 °C”.  Paragraph [0014] supports claim 10.


Rejection of record: Claim 10 requires that the “viscosity of the hydrated hydrocolloid gel is from about 20,000 centipoise (cP) to about 100,000 cP at 30 0C” however, the pending specification, at para. 0014, is clear that a suitable hydrated hydrocolloid gel may have said viscosity, and further provides, in para. 0013, that suitable edible hydrated hydrocolloid gels include konjac gum, xanthan gum, and combinations thereof.  The claim of said viscosity does not include the specifically disclosed type of suitable gel, therefore there is no support for the broader scope of type of gel included in such a claim, and it is new matter.

Examiner’s response: It is the examiner’s position that the rejection is proper.

35 U.S.C. 103 rejection of claim 10
In particular, we would like to discuss the formal rejection of claim 10.  
Examiner’s notes on the rejection of record: Chen did not discuss the viscosity of the hydrated hydrocolloid gel, such as from about 20,000 to about 100,000 cP at 30 °C.  Therefore Ravel is applied to show that it was known for foodstuffs with polysaccharides (2, 45+) to include hydrated hydrocolloid gel (3, 5+; 3, 10+) having a viscosity of 100,000 to 300,000 cP at room temperature (3, 30+), which provides the use of a hydrated hydrocolloid gel having a viscosity with an encompassing viscosity.





Withdrawn rejections
We thank you for withdrawing the 35 U.S.C. 112(a) enablement rejection, the 35 U.S.C. 112(b) rejections, and the 35 U.S.C. 112(d) rejection.  

Discussion Notes
Request for email copy of this interview 
This interview was requested via a USPTO Automated Interview Request (AIR), wherein it is stated, that: “This submission is requested to be accepted as an authorization for this interview to communicate via the internet. Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned concerning scheduling of the interview via video conference, instant messaging, or electronic mail, and to conduct the interview in accordance with office practice including video conferencing.”  Therefore, the examiner will email an unofficial copy of this interview Summary via email to Ms. Bruner, as requested at the time of the interview.

Other discussion included
MPEP 2163.IIA.3 and if this section of the MPEP imparts that by teaching two species and combinations thereof that Applicant has support for the genus as a whole.  The Examiner noted that they would take this under consideration.
Since the new matter rejection of claim 10 sets forth that Applicant has support for the the viscosity of claim 10 being toward suitable edible hydrated hydrocolloid gels include konjac gum, xanthan gum, and combinations thereof, would the claim of suitable edible hydrated hydrocolloid gels be sufficient to overcome said rejection. The Examiner noted that they would take this under consideration, however, it seems that the term suitable may raise to the level of being indefinite as there is no clear definition of the term.  The examiner notes that it would be less confusing to claim suitable edible hydrated hydrocolloid gels including: konjac gum, xanthan gum, and combinations thereof. The attorneys of record indicated they would take this under consideration.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793